Citation Nr: 1517599	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  08-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  

In February 2010 and June 2010 the Board remanded the above issue for additional development.  

Service connection for an acquired psychiatric disorder was previously denied by the Board in an August 2012 decision.  This decision was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued an Order granting a Joint Motion for Partial Vacatur and Remand (Joint Motion), which vacated the Board's August 2012 denial of service connection for an acquired psychiatric disorder and remanded that issue back to the Board for further development.  

In October 2013 the Board remanded the Veteran's claim for the Veteran to be afforded a hearing before a Veterans Law Judge of the Board.  A hearing was scheduled for December 2013 but the Veteran did not appear for the hearing.  In a statement dated in January 2014, the Veteran's representative noted that the Veteran was unable to attend due to his agoraphobia and asked for an additional 60 days to submit new information.  There is no request that the hearing be rescheduled.  As such, the Board finds that the request for a hearing has been withdrawn.

In March 2014 the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Board remand it was reported that the Joint Motion stated that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board stated that pursuant to its June 2010 remand order, the RO attempted to schedule the Veteran for a VA examination.  The Board noted in March 2014 that as the Veteran has agoraphobia and is unable to travel more than five to ten miles from his home, the RO was to make an attempt to have the Veteran examined in his home or at a nearby location.  An e-mail exchange between RO and VA mental health personnel indicates these parties were meeting to address a possible examination of the Veteran in his home, but no clear resolution of this matter is of record.  The Veteran was scheduled for a VA examination at an undisclosed location in June 2011, but did not report for his examination; thus, a medical opinion statement was provided by a VA expert, but an in-person examination was not conducted.  According to the terms of the Joint Motion, these actions did not meet the substantial compliance threshold required.  Id; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Subsequent to the Joint Motion, the Veteran underwent a private examination in his home.  In the January 2014 examination report the private provider diagnosed the Veteran with agoraphobia with panic attacks, generalized anxiety disorder with panic attacks, persistent depressive disorder (dysthmymia), insomnia disorder, traits of an obsessive-compulsive disorder, and history of posttraumatic stress disorder possibly secondary to childhood abuse, military service, and automobile accident, in partial remission.  The private provider reported that: 

While it is difficult to assess the impact of the alleged traumas experienced by [the Veteran] in the long-term, his account suggests that he experienced significant distress while he was in the service and his reaction was severe enough that he was treated in medical facilities, placed in detention settings, and eventually discharged from the service.

. . .

In this examiner's opinion, [the Veteran's] anxiety symptoms were aggravated by his military service and his mental condition apparently deteriorated as is evidence by his reports of having difficulty dealing with stress of the workplace and maintaining employment after returning home.

In March 2014, the Board remanded the Veteran's claim for a VA mental health disorders examination of the Veteran by a VA psychiatrist or doctoral level psychologist (or contract psychiatrist or psychologist), and, if it is feasible for the psychiatrist or psychologist to do so, arrange for the examination to be performed in the Veteran's home or at the nearest VA or private outpatient clinic or office.

Thereafter, a VA medical examination was scheduled; however, the Veteran failed to appear.  A VA medical opinion was obtained in January 2015.  After consideration of the claims file, the examiner rendered the opinion that the Veteran's current psychiatric condition is less likely than not caused by his military service.  The examiner reported that a prior evaluation found that it is likely that the Veteran's pre-existing psychiatric conditions were intensified and aggravated by his military experience.  However, the VA examiner stated that the given severity of his enduring psychiatric and personality traits and symptoms, this examiner is unable to state without resorting to mere speculation that his pre-existing disorder was/is permanently worsened by his service in the military.  The examiner found that the Veteran's preservice episode of posttraumatic hysteria was less likely than not indicative of a chronic psychiatric disorder.  At the end of the examination report the examiner found that without evaluating the Veteran in person an opinion could not be offered as to which condition emerged prior to his entrance in the service or were aggravated by his service without resort to mere speculation.

As the examiner found that an opinion could not be offered without resort to mere speculation without evaluating the Veteran in person, the opinion is inadequate and, therefore, there has not been substantial compliance with the Board's remand.

There is no indication that further development was performed since the Joint Motion to determine whether the Veteran could be afforded a VA medical examination at his home.  Therefore, there has not been substantial compliance with the Joint Motion, incorporated by the Court's order, which stated that the Board's decision should be vacated and remanded for the AOJ to make documented, substantially-compliant efforts to provide the Veteran with an in-person medical examination.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA mental health disorders examination of the Veteran by a VA psychiatrist or doctoral level psychologist (or contracted psychiatrist or psychologist), and, if it is feasible for the psychiatrist or psychologist to do so, arrange for the examination to be performed in the Veteran's home or at the nearest VA or private outpatient clinic or office.  If an in-person examination cannot be accomplished, consideration should be given to doing a telephonic examination.  

Request that the VA examiner review the relevant documents in the claims file in conjunction with the examination, to include the service medical and personnel records, the January 1971 psychological evaluation report (VBMS receipt date 8/23/89), the January 2014 private psychiatric evaluation report and January 2015 VA medical opinion.  The examination report should entail a complete medical and psychiatric history, a thorough mental status evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The VA examiner is requested to provide a medical opinions to the following question regarding any currently diagnosed psychiatric disorder:

Did any current psychiatric disorder have onset during service or was any current disorder caused by service?  

For any psychiatric disorder that preexisted service, was such a psychiatric disorder aggravated by (that is, permanently worsened in severity, as opposed to a temporary flare-up of symptomatology, during) service?

The VA examiner should comment on whether the pre-service symptoms (such as the 1967 episode of posttraumatic hysteria following a motor vehicle accident as well as pre-service symptomatology outlined in the January 1971 psychological evaluation report) are indicative of a chronic psychiatric disorder and, if so, whether that preexisting disorder was aggravated in service.  

The examiner should distinguish, if possible, among disorders originating in service, disorders preexisting but aggravated by service, and personality disorder(s).  In so doing, the examiner is asked to address each psychiatric diagnosis rendered within the January 2014 private examination report, and opine as to whether each disorder existed prior to service, or had its onset therein, or began after service.  For any disorder found to exist prior to service, the examiner is asked to opine whether in-service aggravation (permanent worsening during service) occurred.  

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner must explain why speculation is required.  

If an examination cannot be arranged, or is not feasible, or if the Veteran is unable to appear, or indicates that he would be unable to appear, then provide the relevant documents in the claims file to a VA psychiatrist or doctoral level psychologist, and request that the reviewer review the relevant evidence of record and provide opinions on the questions above, based on the medical evidence of record.

All attempts to provide the Veteran with an in-home examination must be documented in the claims file including the outcome of the e-mail exchange between RO and VA mental health personnel that indicates these parties were meeting to address a possible examination of the Veteran in his home.

If an in-person examination is not feasible, a telephonic interview of the appellant should be considered by the examiner.

Any attempt to schedule the Veteran for examination at any location must be documented for the record, to include the location of any scheduled examination.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran the full opportunity to supplement the record, re-adjudicate the claim for service connection for a psychiatric disorder in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

